trademark LICENSE AGREEMENT

 

THIS TRADEMARK LICENSE AGREEMENT (the "Agreement") is made and entered into this
14th day of March, 2012 (the "Effective Date") by and between Preferred
Apartment Advisors, LLC ("Licensor") and Preferred Apartment Communities, Inc.,
("Licensee").

 

In consideration of the mutual covenants and agreements contained herein, and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Background. The parties acknowledge that they are affiliated and related
companies that are entering into this Agreement to memorialize an arrangement
and agreement between them governing the ownership and licensing of the service
marks, trade names and logos, and any corresponding applications or
registrations set forth in Exhibit A, which is annexed hereto and incorporated
herein, and any other rights pertaining thereto (collectively, the "Marks").

 

2. License. Licensor hereby grants to Licensee a non-exclusive, worldwide,
fully-paid, royalty-free, non-assignable and non-sublicensable license to use
the Marks in connection with the services related to Licensee’s business,
including but not limited to those set forth in Exhibit A (the "License"), which
License shall be effective as of the Effective Date.

 

3. Term. This Agreement and the License granted hereunder shall commence on the
Effective Date and shall continue until terminated in accordance with the
provisions of this Agreement.

 

4. Ownership and Restrictions.

 

(a)                Licensee agrees to use the Marks only in the form and manner
and with appropriate proprietary legends as prescribed from time to time by
Licensor, and will not use any other trademark or service mark in combination
with the Marks without the prior consent of Licensor.

 

(b)               Licensee hereby acknowledges Licensor’s right, title and
interest in and to the Marks and Licensor’s exclusive right to use, register and
license the use of the Marks and agrees not to claim or assert any (i) title to
nor attempt to register the Marks anywhere in world or (ii) right to use the
Marks, except to the extent expressly permitted by this Agreement.

 

(c)                Licensee shall not attempt to adopt, use or register without
Licensor’s prior consent, any variation of the Marks, including translations, or
any mark which is similar to or likely to be confusing with the Marks. If
Licensor consents to the use of such a mark, this Agreement will be deemed to be
amended to include such mark as part of the definition of the Marks, which shall
then be subject to all of the terms of this Agreement.

 

(d)               Licensee shall not contest or deny the validity or
enforceability of the Marks or Licensor’s interest or rights in the Marks, nor
oppose, object to, or seek to cancel any registration thereof by Licensor, nor
aid or abet others in doing so, either during the term of this Agreement or at
any time thereafter.

 



 

 

 

 

(e)                Any and all goodwill arising from Licensee’s use or
sublicensing of the Marks shall inure solely to the benefit of Licensor and
neither during nor after the termination of this Agreement and the license
granted hereunder shall Licensee assert any claim to the Marks or such goodwill.
Licensee shall not, nor permit any one else, to take any action that could be
detrimental to the good will associated with the Marks.

 

(f) The parties shall, during the term of this Agreement and after termination
hereof, execute such documents, or perform such other and further acts, as the
other may reasonably request from time to time to ensure that all right, title
and interest in and to the Marks reside with the appropriate party or to
otherwise transfer, assign, perfect, record, confirm, defend or enforce the
other party’s rights in and to the Marks in accordance with this Agreement.

 

5. Infringement or Other Claims Against Third Parties. Licensee shall notify
Licensor promptly of any unauthorized use of the Marks by others (or marks which
may be confusingly similar to the Marks) of which Licensee becomes aware.
Licensor shall thereafter have the sole right to make any demand or bring any
action on account of any such unauthorized use, whether such claims are grounded
in trademark infringement, dilution, unfair competition, false designation of
origin or other legal theory. Licensee shall cooperate fully with Licensor, as
Licensor may reasonably request, in connection with any such action or demand
brought by Licensor in accordance with this Agreement. Licensee shall directly
pay the costs and expenses associated with such action or demand.

 

6. Quality Control.

 

(a) General. Licensee recognizes that the valuable reputation and goodwill that
is or will be attaching to the Marks is dependent for its preservation on the
high quality standards prescribed and established by Licensor. Accordingly,
Licensee is willing to comply with Licensor’s standards in order to maintain
such quality and to cooperate with Licensor in preserving the reputation and
goodwill attaching to the Marks while the License is in effect.

 

(b) Quality of the Services. Licensee agrees that during the term of the
License, the services provided under the Marks and the Collateral Materials (as
hereinafter defined) created by Licensee and its sublicensees, shall not fall
below the level of quality (i) that is at all times generally customary within
Licensee’s and sublicensees’ applicable industries, for other businesses
similarly situated; and (ii) that is at all times required to remain in
compliance with any applicable laws or regulations.

 

(c) Monitoring the Quality of the Services. Given the special relationship
between the Licensor and Licensee as an affiliated group of companies with
overlapping ownership, control and management, each party acknowledges (i) its
own interest in maintaining the quality standards required under this Agreement,
(ii) the unique ability of Licensor to monitor the activities of Licensee, and
(iii) that the failure to maintain the quality standards or otherwise comply
with this Agreement, could under certain circumstances, potentially result in a
diminution or loss of trademark rights, to the detriment of Licensor and
Licensee. Accordingly, the allocation of responsibilities for quality control as
provided herein are inherently reasonable measures which should ensure adherence
to quality standards and prevent any resultant harm to the parties involved as
well as to the general public. Among other measures (i) except as otherwise
provided, Licensee shall have the obligation and responsibility to police its
own compliance with quality standards, (ii) Licensee shall act as Licensor’s
agent for the purposes of monitoring sublicensees’ compliance with quality
standards, and (iii) Licensor reserves the right to directly police the
compliance of Licensee and sublicensees itself.



2

 

 

 

(d) Quality of the Collateral Materials. During the term of the License,
Licensee shall furnish to Licensor prior to any use, publication, dissemination,
distribution, disclosure or public display, for the approval of Licensor, copies
of all advertising, marketing, websites and promotional material, in any form or
media (including electronic or digital media) on which the Marks appear (the
"Collateral Materials"). Licensor shall have the right to approve or disapprove
any or all Collateral Materials in accordance with Licensor’s quality standards.
Any Collateral Materials submitted to Licensor shall be deemed approved unless
Licensor notifies Licensee to the contrary within ten (10) days after receipt of
such Collateral Materials. If Licensor does not approve Collateral Materials,
its rejection notice shall set forth the reasons for such rejection, and to the
extent it is reasonable to do so, will also set forth the remedial measures
required to be taken to bring the rejected Collateral Materials into compliance
with Licensor’s quality control standards. Licensee shall not use, publish,
disseminate, distribute, disclose or publicly display any Collateral Materials
unless and until they have been approved by Licensor pursuant to this Section.
All copies of the Collateral Materials that are distributed by Licensee shall be
identical to the Collateral Materials approved by Licensor.

 

(e) Records, Audit and Inspection. Licensee will maintain adequate books,
records and back-up documentation to allow Licensor to verify Licensee’s and
sublicensees’ compliance with this Agreement. Such records must be maintained
for a period of at least five (5) years after each such record is created,
unless a longer period of time is required by applicable law or regulation. Upon
five (5) days prior written notice, Licensor shall have the right, not more than
four (4) times per year, by itself or through its designated agents/contractors
who are not reasonably objectionable to Licensee and which may include Licensee,
to conduct an audit and inspection of any or all of Licensee’s or sublicensees’
books, records, documentation, facilities, plants and equipment (including but
not limited to computer hardware, software, servers, and data in any form or
media) as are reasonably necessary to verify compliance with the terms of this
Agreement. All individuals participating in the audit or inspection shall be
under an obligation to maintain the confidentiality of any confidential
information or trade secrets of Licensee or sublicensee that are disclosed in
the course of the audit or inspection. The costs of such audits shall be paid
for by Licensee.

 

7. Termination.

 

(a) Either party shall have the right to terminate this Agreement upon the
material breach of this Agreement by the other party, which remains uncured more
than thirty (30) days after receipt of written notice of such breach.

 

(b) Licensee shall have the right to terminate this Agreement at any time upon
thirty (30) days prior written notice to Licensor.

 



3

 

 

 

(c) The parties may mutually agree in writing to terminate this Agreement.

 

(d) The exercise of any right of termination under this Section shall not affect
any rights which have accrued prior to termination, and shall be without
prejudice to any other legal or equitable remedies to which the terminating
party may be entitled.

 

8. Effects of Termination.

 

(a) Upon termination of this Agreement: (i) all rights of Licensee under the
License granted hereunder shall terminate and automatically revert to Licensor;
(ii) Licensee shall immediately discontinue the use of the Marks and thereafter
shall no longer use or have the right to use the Marks or any variation or
simulation thereof; (iii) Licensee shall destroy all printed materials bearing
the Marks and (iv) Licensor shall have the right to terminate any and all
sublicenses or assume any and all sublicenses and enter into a direct licensing
relationship with sublicensees (if applicable).

 

(b) Licensee acknowledges that Licensee’s failure to cease the use of the Marks
upon termination of this Agreement shall result in immediate and irreparable
damage to Licensor and to the consuming public generally. Licensee acknowledges
and admits that there is no adequate remedy at law for such failure, and agrees
that in the event of such failure, Licensor shall be entitled to equitable
relief by way of temporary and permanent injunction, without being required to
post a bond, and such other and further relief as any court with jurisdiction
may deem just and proper.

 

9. Indemnification.

 

(a) Licensee will, and will cause its sublicensees to agree to, indemnify,
defend and hold harmless Licensor, its subsidiaries and affiliates, and any of
their successors, assigns, employees, officers, directors, agents and
contractors from and against any and all losses, liabilities, damages costs and
expenses (including without limitation reasonable attorneys’ fees) in connection
with any claim, demand, allegation, accusation or action (individually, a
"Claim") based upon, resulting from or related to Licensee’s or sublicensee’s:
(i) goods or services provided under or in connection with the Marks; (ii)
allegedly intentional or negligent act, omission or misrepresentation; (iii)
alleged breach of any warranties, representations or obligations under this
Agreement or any sublicense or (iv) use of the Marks.

 

(b) The indemnification obligations as set forth in this Section are expressly
conditioned upon the following: (i) the indemnifying party shall be notified of
any Claim promptly in writing by the indemnitee; (ii) the indemnifying party
shall have sole control of the defense or settlement of any Claim; and (iii) the
indemnified party shall cooperate with the indemnifying party in a reasonable
way to facilitate the settlement or defense of any Claim. The provisions of this
Section shall survive the termination of this Agreement.

 

10. Reasonableness; Remedies. In the event either party is in breach, or
threatens to breach any covenants of this Agreement, the parties acknowledge and
agree that the other party would be greatly damaged and such damage(s) will be
irreparable and difficult to quantify; therefore, such aggrieved party may apply
for injunctive or other equitable relief to restrain such breach or threat of
breach, without impairing, invalidating, negating or voiding such party’s rights
to relief in either law or equity. In the event that any or all of the covenants
hereunder are determined by the court of competent jurisdiction to be invalid or
unenforceable, by reason that the breadth of restrictions is too great, or for
any other reason, these covenants shall be modified and interpreted to the
maximum extent to which they may be enforceable.

 



4

 

 

 

11. Miscellaneous.

 

(a) This Agreement may not be transferred, sublicensed or assigned by either
party, without the prior written consent of the other party.

 

(b) The invalidity or unenforceability of any particular provision of this
Agreement shall not affect the other provisions of this Agreement, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were omitted. No waiver by any party of any breach of any provision
hereof shall constitute a waiver of any other breach of that or any other
provision hereof.

 

(c) The parties acknowledge and agree that during the term of the License,
Licensor shall be deemed to be an intended and named third party beneficiary of
any sublicense agreements between Licensee and sublicensees.

 

(d) Although Licensor shall have the right and authority to set and enforce
general quality standards for Licensee’s and sublicensees’ use of the Marks
during the term of the License, Licensor shall not have the right to, and shall
not otherwise control, direct or manage the specific means or manner in which
services are provided by Licensee or sublicensees under the Marks, or to
control, direct or manage Licensee’s or sublicensees’ daily operations.

 

(e) The parties invoke the laws of the State of Georgia, USA, regarding the
protection of their rights and enforcement of their obligations hereunder, and
they mutually stipulate and agree that this Agreement is in all respects
(including but not limited to, all matters of interpretation, validity,
performance and the consequences of breach and termination) to be exclusively
construed, governed and enforced in accordance with the internal laws of the
State of Georgia, USA, excluding all conflict of laws rules, as from time to
time amended and in effect. Any action related to or arising out of this
Agreement shall be brought solely in a court of competent jurisdiction in the
state of Georgia, Cobb County, and the parties irrevocably commit to the
jurisdiction of said courts.

 

(f) The headings and captions used in this Agreement are for convenience of
reference only and shall in no way define, limit, expand or otherwise affect the
meaning or construction of any provision of this Agreement.

 

(g) All notices under this Agreement required to be given hereunder shall be
given in writing and shall be delivered either by hand, by nationally recognized
overnight courier, fees pre-paid by sender, or by facsimile or email (with
confirmation copy sent by U.S. Mail) addressed to the receiving party. Any such
notice shall be deemed delivered upon the earlier of actual receipt or three (3)
days after deposit of such notice, properly addressed and delivery fees paid,
with the overnight courier, or at the time of delivery by facsimile or email if
such delivery is made by 5:00 o’clock p.m. and, if not, as of 8:00 o’clock a.m.
(local time of the receiving party) on the next following business day.

 



5

 

 

 

(h)               Neither party shall be responsible for any delay or failure in
performing any part of this Agreement when it is caused by fire, flood,
explosion, war, strike, embargo, government requirement, civil or military
authority, act of God, act or omission of carriers or other similar causes
beyond its control.

 

(i)                 This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed for all purposes to constitute one and the same
instrument.

 

(j)                 The parties hereto acknowledge and agree that any Sections
which by their nature are intended to survive the termination of this Agreement
shall so survive, including Sections 1, 5, 6, 8, 9, 10 and 11.

 

(k)               Each party is responsible for complying with all laws
applicable to their performance under this Agreement, including any restrictions
under import and export laws.

 

(l)                 This Agreement together with the Exhibits hereto, if any,
constitutes the entire agreement between the parties with respect to the subject
matter of this Agreement, and supersedes any prior agreements or understandings,
whether oral or written, between the parties with respect to such subject
matter. No amendment or waiver of this Agreement or any provision hereof shall
be effective unless in a writing signed by both of the parties.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 



Preferred Apartment Communities, Inc. President and Chief Executive Officer    
    By: /s/ John A. Williams By: /s/ John A. Williams           John A. Williams
  John A. Williams   President and Chief Executive Officer   President and Chief
Executive Officer       



 

 

6

 





 

Exhibit A

 

 



Serial No. Reg. No.         77894777   A PREFERRED APARTMENT COMMUNITY      
77894742 PREFERRED APARTMmENT COMMUNITIES        77894738 PREFERRED APARTMENT   
    77895741 4032206 PREFERRED APARTMENT       77895736 4032205 PREFERRED
APARTMENT COMMUNITIES       77895730 4029389 A PREFERRED APARTMENT COMMUNITY    
  77895649 4029388 A PREFERRED APARTMENT COMMUNITY



 

 



7

 

